Citation Nr: 0325199	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
scars of the right index and middle fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968, to include service in the Republic of Vietnam.  He 
served in the U.S. Army 515 Transportation Company, 36th 
Battalion, 500th Group, 1st Logistics Command, from July 1967 
to July 1968 as a light truck driver.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for residuals of scars 
of the right index and middle fingers.  Service connection 
for post-traumatic stress disorder (PTSD) was granted, and a 
30 percent rating was assigned.  

In April 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000; Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103,  5103A, 
5107 (West Supp. 2002).  The Board has duly considered the 
provisions of the VCAA and is undertaking additional 
development on the service connection claim which is 
addressed in the remand portion of this decision.  

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material evidence claims, given the favorable 
disposition of that issue as decided herein.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for scars 
of the right index and middle fingers when it issued an 
unappealed rating decision in April 1969.  

2.  The evidence received since the RO's April 1969 decision 
bears directly and substantially upon the issue of 
entitlement to service connection for scars of the right 
index and middle fingers and by itself, or in connection with 
the evidence previously of record, is significant and must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the April 1969 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for scars of the right index and middle fingers, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5107, 7105 (West Supp. 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1969 
rating decision wherein the RO denied entitlement to service 
connection for scars of the right index and middle fingers is 
reported in pertinent part below:

The service medical records (SMRs) are negative for report 
showing the existence of or treatment for any laceration of 
the right index or middle finger.  This includes the 
separation examination report which did not disclose any 
abnormalities.   

In September 1968 the veteran initially filed a claim of 
entitlement to service connection for lacerations of the 
right index and middle fingers.  
VA examination in January 1969 revealed a 3/8 inch laceration 
on the palmar aspect of the middle finger, 1st phalanx, right 
with no loss of extension or flexion of any joint.  There was 
also a scar, practically invisible, on the 2nd joint, palmar 
surface of the right index finger.  There was no loss of 
function of the finger.  The veteran gave a history of being 
cut with wire during service.  He had no complaints at the 
time of the examination.  

The evidence associated with the claim subsequent to the 
April 1969 rating decision wherein the RO denied entitlement 
to service connection for scars of the right index and middle 
fingers is reported in pertinent part below.  

Associated with the claims file are numerous statements as 
provided by fellow servicemen and members of the veteran's 
family.  Essentially these statements pertain to the 
veteran's mental health.  The statements do confirm that the 
veteran's tour of duty in Vietnam included attachment to a 
transportation battalion which participated in convoys and 
carrying supplies and troops to areas of combat.  

The veteran reported in an April 2002 statement that any time 
that he used his right hand, his injured fingers swelled and 
became hot.  

In August 2003 the veteran provided testimony before the 
undersigned Veterans Law Judge.  He explained in detail how 
he sustained scarring on the right index and middle fingers.  
Specifically, he said that he was attempting to remove the 
wire from around a case of ammunition when the truck that he 
was riding on was hit by a mortar.  This resulted in the 
injury for which he was now claiming service connection.  He 
recalled that he was treated with a tetanus shot and some 
medication.  He indicated that his SMRs might not contain a 
record of his treatment as he was actually treated by the 3rd 
Marine Division and not the Army.  He pointed out that his 
Army division was attached to the Marine division.  


Criteria
New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  An RO determination 
as to whether evidence is "new and material" for purposes of 
reopening is subject to de novo adjudication by the Board.  

In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
held that 38 U.S.C. § 7104 "means that the Board does not 
have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the regional office may have determined in this 
regard is irrelevant. Section 7104 does not vary the Board's 
jurisdiction according to how the regional office ruled."  
Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the veteran's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West Supp. 2002);  38 C.F.R. § 3.303 (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  


Analysis

The evidence at the time of the RO's April 1969 decision was 
negative for scars of the right index and middle fingers 
during service.  These scars were, however, shown upon VA 
examination shortly after service separation.  At that time, 
the veteran reported no residuals of this injury.  

As was stated above, the RO denied entitlement to service 
connection for residuals of scars of the right index and 
middle fingers in April 1969, and this decision was not 
appealed and became final.  Therefore, the Board must 
consider whether new and material evidence has been submitted 
since the April 1969 rating determination.

The evidence added to the record since the April 1969 
decision includes statements as made by the veteran and 
others and a transcript of hearing testimony.  Additionally, 
as noted above, the veteran has been granted entitlement to 
service connection for PTSD.  This is in effect VA 
recognition of his status as a combat veteran.

In statements as provided by the veteran and through his 
testimony at the April 2003 hearing, the veteran has provided 
additional details as to his inservice injury to the fingers 
of his right hand.  Additionally, it is noted that he 
currently has reported residuals of this injury.  At the time 
of the previous denial, the veteran had no complaints 
associated with this injury.  
The Board notes that it has long been held that the 
credibility of evidence is to be presumed for the purposes of 
reopening a claim and only after the claim is reopened is the 
credibility and weight to be accorded the evidence to be 
assessed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

Presuming the credibility of this record, as required under 
Justus, supra, it is significant enough that it must be 
considered to decide the merits of the claim, as it bears 
directly on the issue of etiology.  Anglin v. West, 11 Vet. 
App. 361m 368 (1998).  

Therefore, the Board finds that the evidence submitted since 
the previous decision contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability.  Hodge, supra.

Accordingly, the record contains new and material evidence, 
such that the Board must reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
scars of the right index and middle fingers, the appeal is 
granted to this extent.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

The RO has not issued a development letter consistent with 
the notice requirements of the VCAA.

In the preceding section, the Board found that new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for scars of the right 
index and middle fingers.  The new and material evidence 
consists primarily of the veteran's April 2002 statement and 
his testimony at a recent hearing.  

The veteran has described in detail how he injured his right 
index and middle fingers in service, and has now reported 
residuals of these injuries.  As noted earlier, he has been 
granted service connection for PTSD.  It is the Board's 
determination that a contemporaneous VA orthopedic evaluation 
would be helpful before deciding this claim.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
VA and non-VA health care providers who 
have treated him for his right index and 
middle fingers.  After obtaining any 
necessary authorization or medical 
releases, the VBA AMC should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.
Regardless of the veteran's response, the  
should secure all outstanding VA 
treatment reports.
Additionally, an attempt should be made 
to obtain alleged inservice treatment 
records from the National Personnel 
Records Center (NPRC).  It should be 
pointed out that the veteran served in 
the U.S. Army 515 Transportation Company, 
36th Battalion, 500th Group, 1st Logistics 
Command, from July 1967 to July 1968 as a 
light truck driver, and that his unit was 
attached to the 3rd Marine Division.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.
4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a the 
veteran to be afforded a VA special 
orthopedic examination to be conducted by 
an orthopedic surgeon or other 
appropriate medical specialist, including 
on a fee basis if necessary, in order to 
determine the nature, extent of severity, 
and etiology of any residuals of scars of 
the right index and middle fingers which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conduction with the 
examination.  Any further indicated tests 
and studies should be performed.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current scars of the right 
index and middle fingers found on 
examination had its/their onset in 
service.  The examiner is requested to 
provide a detailed explanation of all 
current residuals, if any, as a result of 
the scars of the right index and middle 
fingers.  The examiner's attention is 
directed to the fact that this veteran 
has been granted service connection for 
PTSD, and is recognized as a combat 
veteran for VA compensation purposes.

Any opinion(s) expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, and its implementing regulation, is 
completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
adjudicate the issue of entitlement to 
service connection for scars of the right 
index and middle fingers on a de novo 
basis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time should be 
allowed for response.   Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



